Tilson, Judge:
Counsel for the respective parties have submitted this appeal for decision upon a stipulation to the effect that the issue herein and the issue involved in United States v. Pitcairn, C. A. D. 334, are similar in all material respects, and the record in that case has been admitted in evidence herein.
Accepting this stiuplation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any amounts added by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.